624 So. 2d 828 (1993)
Karen J. RILEY, Appellant,
v.
Daniel T. PARKER, Appellee.
No. 92-2793.
District Court of Appeal of Florida, First District.
September 30, 1993.
Marcia K. Lippincott, Orlando, for appellant.
No appearance for appellee.
PER CURIAM.
Karen Riley appeals an order establishing Daniel Parker's child support obligation at $55.00 a month. The trial court's statement that "although child support guidelines yield a child support amount of $207.13 per month, that after taking the defendant's other financial obligations into consideration, he can only afford to pay $55.00 per month for the child in this case" is insufficient as a matter of law. § 61.30(1)(a), Fla. Stat. (1991). We vacate the order and remand this case for the trial court to either order the guidelines amount or make legally sufficient findings as to why the child in this case should only receive a small fraction of the support contemplated by Florida's child support guidelines. Department of Health & Rehabilitative Services v. Bush, 614 So. 2d 32 (Fla. 1st DCA 1993).
SMITH, KAHN and LAWRENCE, JJ., concur.